DETAILED ACTION
Claims 5-7 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2020 has been entered.
The office acknowledges the following papers:
Claims and remarks filed on 6/15/2020.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al. (U.S. 2004/0142717), in view of Martwick (U.S. 2002/0002641), in view of Mohamed et al. (U.S. 5,978,838), in view of Srinivasan et al. (U.S. 2003/0206582).
As per claim 5:
Schmidt and Martwick disclosed a signal-processing apparatus comprising: 
a first processor (Schmidt: Figure 1 element 30, paragraph 20); 
a second processor (Schmidt: Figure 1 element 20, paragraph 20);
a data processing unit controlled directly by the second processor (Schmidt: Figure 1 elements 44-62, paragraphs 20, 22, and 54)(The switch fabric and function blocks are controlled by the vector co-processor to perform operations.);
a first bus coupled to the data processing unit (Martwick: Figure 1 element 110-111, 120, and 130, paragraphs 13 and 15)(Schmidt: Figure 1)(Martwick disclosed bridge units between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt to access peripherals. The external buses of Martwick (i.e. first bus) are coupled to the switch fabric and function blocks of Schmidt.);
a shared memory coupled to the first bus and used by the data processing unit (Martwick: Figure 1 element 113, 120, and 130-131, paragraphs 13, 15, and 17)(Schmidt: Figure 1 element 42, paragraph 20)(Martwick disclosed bridge units between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt to access peripherals. The main memory and data storage elements are shared memory that is used by the switch fabric and function 
a video input/output unit coupled to the first bus (Martwick: Figure 1 element 122, paragraphs 14 and 17)(Schmidt: Figure 1)(Martwick disclosed a display device controller (i.e. video I/O unit) to interface between a display device, such as a computer monitor. The combination implements the display device controller into the system of Schmidt. The external buses of Martwick (i.e. first bus) are coupled to the display device controller.); 
a second bus directly coupled to the first processor (Martwick: Figure 1 element 101 and 110, paragraphs 13 and 15)(Schmidt: Figure 1 element 30, paragraph 20)(Martwick disclosed bridge units between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt to access peripherals. The bus directly connecting the scalar processor and cache memory reads upon the second bus.); and 
a bridge unit connecting the first bus to the second bus (Martwick: Figure 1 element 110-111, 120, and 130, paragraphs 13 and 15)(Schmidt: Figure 1 element 34, paragraph 30)(Martwick disclosed bridge units between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt to access peripherals. The bridge connects buses within the CPU (i.e. second bus) to external buses (i.e. first bus).).
The advantage of implementing bus bridges in processor systems is that processors can access many peripheral devices, such as input devices, displays, external storage, and networks, for their known advantages. Thus, it would have been 
Schmidt and Martwick failed to teach a second processor controlled directly by the first processor; wherein the data processing unit comprises at least: a first hardware block dedicated to deblocking filtering; and a second hardware block dedicated to motion estimation, and performs video encode processings on data received from the video input/output unit or performs video decode processings to generate data to be output through the video input/output unit.
However, Mohamed combined with Schmidt and Martwick disclosed a second processor controlled directly by the first processor (Mohamed: Figures 1-2 elements 110 and 120, column 3 lines 5-10, column 4 lines 24-33, and column 6 lines 37-62)(Schmidt: Figure 1 element 20 and 30, paragraph 20)(Mohamed disclosed a general purpose processor controlling and stopping execution of a vector coprocessor. Each processor can access separate caches for parallel execution of threads. Schmidt disclosed a scalar and vector co-processor with connections with instruction and data memory. The combination implements the controls of Mohamed into the scalar processor of Schmidt.).
The advantage of a scalar processor directly controlling a coprocessor is that both can process instructions in parallel and can synchronize instruction results as needed. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the processor controls of Mohamed into the processing system of Schmidt for the advantage of increased performance and synchronized execution.
Schmidt, Martwick, and Mohamed failed to teach wherein the data processing unit 
However, Srinivasan combined with Schmidt, Martwick, and Mohamed disclosed wherein the data processing unit comprises at least: 
a first hardware block dedicated to deblocking filtering (Srinivasan: Figure 1 element 100, paragraphs 28, 34, and 45)(Schmidt: Figure 1 element 44, paragraph 22)(Srinivasan disclosed a video encoder applying a deblocking filter to a reconstructed video frame. Schmidt disclosed a switch fabric with a plurality of function specific blocks. The combination allows for the switch fabric of Schmidt to include a deblocking filter function specific block for video encoding.); and 
a second hardware block dedicated to motion estimation (Srinivasan: Figure 1 element 110, paragraph 31)(Schmidt: Figure 1 element 44, paragraph 22)(Srinivasan disclosed a video encoder performing motion estimation to a current video frame. Schmidt disclosed a switch fabric with a plurality of function specific blocks. The combination allows for the switch fabric of Schmidt to include a motion estimation function specific block for video encoding.), and 
performs video encode processings on data received from the video input/output unit or performs video decode processings to generate data to be output through the video input/output unit (Martwick: Figure 1 element 122, paragraphs 14 and 17)(Srinivasan: Figure 1 element 110, paragraph 31)(Schmidt: Figure 1 element 44, paragraph 22)(The combination implements the display device controller into the system 
The advantage of implementing video encoding and decoding units is that it allows for video frame data to be processed and shown on displays. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the video encoding and decoding elements of Srinivasan in Schmidt to process video frame data for display.
As per claim 6:
Schmidt, Martwick, Mohamed, and Srinivasan disclosed the signal-processing apparatus according to claim 5, wherein the first bus and the second bus are free from direct connection (Martwick: Figure 1 element 110-111, 120, and 130, paragraphs 13 and 15)(Schmidt: Figure 1 element 34, paragraph 30)(Martwick disclosed bridge units between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt to access peripherals. The bridge connects buses within the CPU (i.e. second bus) to external buses (i.e. first bus). These buses aren’t directly connected.).
As per claim 7:
Schmidt, Martwick, Mohamed, and Srinivasan disclosed the disclosed the signal-processing apparatus according to claim 5, wherein the second bus is coupled to the first processor and at least one additional device other than the first bus (Martwick: Figure 1 element 110-111, 120, and 130, paragraphs 13 and 15)(Schmidt: Figure 1 element 34, paragraph 30)(Martwick disclosed bridge units between the processor and peripheral devices. The combination implements the bridge controllers into the system of Schmidt 

Response to Arguments
The arguments presented by Applicant in the response, received on 6/15/2020 are partially considered persuasive.
Applicant argues for claim 5:
“Further, Official Notice is taken that it would have been obvious to add a hypothetical bridge corresponding to the claimed bridge unit to the processing system Schmidt that connects a hypothetical first bus corresponding to the claimed first bus and the hypothetical second bus. (See page 4, lines 6-8 of the Office Action of March 17, 2020). Regarding this, the rejection states that "[t]he bus connecting to the added bridge within Schmidt reads upon the first bus and the bus connecting to devices external to Schmidt reads upon the second bus." (See page 4, lines 9-11 of the Office Action of March 17, 2020). 
Based on the above-noted explanation set forth in the rejection, the hypothetical first bus is located within the processing system of Schmidt and the hypothetical second bus is external to the processing system of Schmidt with these two hypothetical buses connected together by the hypothetical bridge. As such, the hypothetical second bus is connected to the processing system of Schmidt via the hypothetical bridge. Therefore, the hypothetical second bus cannot be directly coupled to the scalar processor 30 of Schmidt, which is within the processing system of Schmidt. As a result, the combination of Schmidt, Official Notice and Srinivasan fails to disclose or suggest this feature of claim 5.”  

This argument is found to be persuasive for the following reason. The examiner agrees that previous rejection using official notice doesn’t read upon the newly claimed limitation. However, a new ground of rejection has been given due to the amendment.
Applicant argues for claim 5:
“This taking of Official Notice is in error because it results in the processing system of Schmidt operating in a manner contrary to the disclosure of Schmidt. That is, attempting to modify the processing system of Schmidt such that the vector co-processor 20 is controlled directly by the scalar processor 30 would 
The configuration of the processing system of Schmidt is such that the vector co- processor 20 and the scalar processor 30 operate independent of each other by separately accessing the instruction memory 10, and there is no motivation to modify the processing system as suggested in the rejection so that one of the processors is controlled directly by the other processor. As set forth in MPEP section 2143.01(V), "[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)". As such, the reliance on Official Notice in this situation is in error.”  

This argument isn’t found to be persuasive for the following reason. Schmidt doesn’t explicitly state how the scalar processor and vector coprocessor interact with each other. Generally, coprocessors are controlled in some manner by a main/host/scalar processor. The previous official notice has been replaced by a reference that reads upon the claimed limitation.
	Applicant argues for claim 5:
“However, claim 5 also recites a first bus coupled to the data processing unit, a shared memory coupled to the first bus and used by the data processing unit, a video input/output unit coupled to the first bus, a second bus coupled to the first processor, and a bridge unit connecting the first bus to the second bus. 
As noted above, Schmidt and Srinivasan both fail to disclose or suggest a first bus, a second bus, and a bridge unit as recited in claim 5, and Official Notice is taken that it would have been obvious to add a hypothetical bridge, a hypothetical first bus and a hypothetical second bus to the processing system of Schmidt. However, this use of Official Notice is also respectfully traversed as improper. Consequently, a necessary element of aprima facie case is absent. 
Initially, this portion of the rejection relies on Official Notice as the "principal evidence" regarding the first bus, second bus, and bridge unit. Official Notice cannot be used in this manner. As MPEP section 2144.03(A) expressly warns, it is never appropriate to rely solely on Official Notice as the principal evidence upon which a rejection was based. Instead, Official Notice is only appropriate for facts and that serve to "fill in the gaps" in a rejection. (See MPEP section 2144.03(A)). This is why Official Notice is to be judiciously applied. (See MPEP section 2144.03). It is unreasonable to conclude that Official Notice is being used to "fill in" 

The previous official notices taken in regards to the bridge unit and video unit have been replaced with a reference that teaches the claimed limitations. Thus, this argument against the official notices taken is moot.
Applicant argues for claim 5:
“Further to this point, the rejection admits that Schmidt fails to disclose or suggest a first hardware block dedicated to deblocking filtering and a second hardware block dedicated to motion estimation. In order to address these deficiencies of Schmidt, the rejection relies on Srinivasan as disclosing these features. However, as noted above, the processing system of Schmidt relates to performing wireless communication, not video encode/decode processings. Therefore, it would not have been obvious to modify the processing system of Schmidt to include the video processing components of Srinivasan because modifying the processing system of Schmidt in this manner would render it unsatisfactory for its intended purpose.”  

This argument isn’t found to be persuasive for the following reason. The addition of added processor capabilities doesn’t render Schmidt unsatisfactory for its intended purpose. Instead, Schmidt is still able to perform its processing with the scalar processor, vector coprocessor, and switch fabric. The combination simply adds added blocks to the fabric for execution.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183